Title: From James Madison to George Logan, 19 January 1810
From: Madison, James
To: Logan, George


Dear SirWashington Jany. 19th 1810
I have received your favour of the 10th. Your anxiety that our country may be kept out of the vortex of war, is honourable to your judgment as a patriot, and to your feeling as a man. The same anxiety is, I sincerely believe, felt by the great body of the nation, & by its public councils; most assuredly by the Executive Branch of them. But the question may be decided for us, by actual hostilities against us, or by proceedings, leaving no choice but between absolute disgrace & resistance by force. May not also manifestations of patience under injuries & indignities, be carried so far, as to invite this very dilemma?
I devoutly wish that the same disposition to cultivate peace by means of justice which exists here, predominated elsewhere, particularly in G. B. But how can this be supposed, whilst she persists in proceedings, which comprise the essence of hostility; whilst she violates towards us rules, which she enforces against us in her own favour; more particularly whilst we see her converting the late reconciliation through one of her Ministers, into a source of fresh difficulties & animosities, thro’ another: For in this light must be viewed, her disavowal of Mr. Erskine, and the impressions made thro’ his successor. Had the disavowal been deemed essential to her interests, a worse plaister could not have been devised for the wound necessarily inflicted here. But was the disavowal essential to her interests? was it material to them; taking for the test, her own spontaneous change of system, & her own official language? By the former I refur [sic] to her orders of April, restricting their original orders against neutrals, to a trade with France and Holland: by the latter, to the conversation of Mr. Canning with Mr. P., in which he abandons, as he could not but do, two of the conditions which had been contemplated; and admits that a non-intercourse law here against Holland was not a sine qua non; So that the arrangement of Mr. E. was disavowed essentially for want of a pledge that our non-intercourse would be continued against France & her dominions. But why disavow absolutely, why at all, on this account? The law was known to be in force against France at the time of the arrangement. It was morally certain that if put in force against France whilst she was pleading the British orders, it would not be withdrawn, if she should persist in her decrees, after being deprived of this plea. And there could be no fair ground to suppose, that the condition would not be pledged & stipulated, if required, as soon as the requisite Authorities here should be together. The disavowal is the more extraordinary, as the arrangement was to be respected till the 20th. of July, and therefore with the addition of four or five weeks only, would have afforded an opportunity of knowing the sense of this Govt. and of supplying all that was wanted to satisfy the British Ultimatum. This course was so obvious, & that pursued so opposite, that we are compelled to look to other motives for an explanation, & to include among these, a disinclination to put an end to differences from which such advantages are extracted by British Commerce & British Cruisers.
Notwithstanding all these grounds of discontent & discouragement, we are ready, as the B. Govt. knows, to join in any new experiment, (& thro’ either our diplomatic channel there, or hers here) for a cordial & comprehensive adjustment of matters between the two countries.
Let reparation be made for the acknowledged wrong commited in the case of the Chesapeak, a reparation so cheap to the wrongdoer, yet so material to the honour of the injured party; & let the orders in Council, already repealed as to the avowed object of retaliation, be repealed also as an expedient for substituting an illicit commerce, in place of that to which neutrals have, as such, an incontestible right. The way will then be opened for negotiation at large; and if the B. Govt. would bring into it the same temper as she would find in us; & the same disposition to insist on nothing inconsistent with the rule of doing as she would, or rather as she will be done by, the result could not fail to be happy for both.
Permit me to remark that you are under a mistake in supposing that the Treaty concluded by Messr. M. & P. was rejected because it did not provide that free ships should make free goods. It never was required nor expected that such a stipulation should be inserted. As to deserting Seamen, you will find that G. B. practices against us the principles we assert against her, and in fact goes further; that we have always been ready to enter into a convention on that subject founded on reciprocity; and that the documents long since in print show, that we are willing, on the subject of impressment, to put an end to it, by an arrangement, which most certainly would be better for the British Navy, than that offensive resource, & which might be so managed as to leave both parties at liberty to retain their own ideas of right. Let me add that the acceptance of that Treaty would have very little changed the actual situation of things with G. B. The Orders in Council would not have been prevented but rather placed on stronger ground; the case of the Chesapeak, the same as it is; so also the case of impressments, of fa[c]titious blockades &c all as at present, pregnant sources of contention & ill-humour.
From this view of the subject, I cannot but persuade myself, that you will concur in opinion, that if unfortunately, the calamity you so benevolently dread, should visit this hitherto favoured Country, the fault will not lie where you would wish it not to lie. Accept assurances of my esteem & friendship
James Madison
Jany. 19. P. S. Since I recd. your letter of the 10. and whilst the above was undergoing a copy, yours of the 14th. has come to hand, informing me of your intention to embark in about 8 days for England; an intention I presume suddenly formed as it is not alluded to in your first letter. The Secretary of State will avail himself of your polite offer to take charge of communications to our Minister in London; tho’ I fear that your departure may take place before he can be in readiness. I shall myself ask the favor of your attention to a private letter to him, which I shall forward by tomorrow’s Mail.
